Appeal from an order of *1355the Family Court, Erie County (Deanne M. Tripi, J.), entered July 15, 2014 in a proceeding pursuant to Family Court Act article 4. The order revoked a suspended sentence and committed respondent to jail for a period of six months.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Respondent father appeals from an order of commitment revoking a suspended sentence and committing him to jail for a period of six months. Inasmuch as respondent has served his sentence, his appeal from the order of commitment is moot (see Matter of Ontario County Support Collection Unit v Falconer, 132 AD3d 1354, 1355 [2015]). To the extent that respondent contends that his appeal is not moot because “a finding of contempt [and willful violation] may have significant collateral consequences,” we note that he failed to appeal from the order finding him in willful violation of the order requiring him to pay child support (see Matter of St. Lawrence County Dept. of Social Servs. v Pratt, 24 AD3d 1050, 1050 [2005]). Similarly, respondent’s remaining contentions that his support obligations should be reduced and his arrears capped were not addressed by the order appealed from and, in any event, are improperly raised for the first time on appeal (see Matter of Kasprowicz v Osgood, 101 AD3d 1760, 1761 [2012], lv denied 20 NY3d 863 [2013]; Matter of Commissioner of Social Servs. v Turner, 99 AD3d 1244, 1245 [2012]). Present — Scudder, P.J., Smith, Centra, Whalen and DeJoseph, JJ.